



AMENDMENT NO. 1

TO

SERIES G WARRANT




This Amendment No. 1 to Series G Warrant (this “Amendment”) issued by Validian
Corporation (the “Company”) is entered into as of this 31st day of August, 2005,
by and between the Company and Jeff Lamberson ("Holder").




R E C I T A L S:




WHEREAS, the Company issued that certain Series G Warrant to Holder dated as of
September 3, 2003 to purchase 200,000 shares of the Company’s common stock  (the
“Warrant”);




WHEREAS, the parties desire to amend the Warrant to extend the expiration date
of the Warrant to December 31, 2006.




A G R E E M E N T:




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereto agree as
follows:




1.

Expiration Date.  The definition of the term “Expiration Date” in Section 1(a)
of the Warrant is hereby amended to read in its entirety as follows:
 “’Expiration Date’ means December 31, 2006.”




2.

Miscellaneous.




a.

Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the laws
of the State of Nevada.  The Holder hereby irrevocably submits to the exclusive
jurisdiction of the State of Georgia and agrees that service of all writs,
process and summonses in any such proceeding brought in the United States
against the Company may be made upon the Escrow Agent governed by and
interpreted under the laws of the State of Georgia without regard to principles
of conflicts thereof.




b.

Successors and Assigns.  The terms, conditions and covenants contained in this
Amendment are for the benefit of, and are binding on, the parties hereto and
their respective permitted successors and permitted assigns, except as otherwise
herein expressly provided.




c.

Amendment.  Except as expressly provided herein, neither this Amendment nor any
term hereof may be amended, waived, discharged or terminated, except by a
written instrument signed by the parties hereto.

d.

Severability. If any provision of this Amendment is finally held by a court of
competent jurisdiction to be invalid or unenforceable, then the invalid or
unenforceable provision shall be deemed severed from this Amendment and the
validity and enforceability of the remaining provisions of this Amendment shall
be unaffected.




e.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.




f.

Definitions.  Initially capitalized terms used but not defined here shall have
the meanings set forth in the Warrant.

* * * * *





--------------------------------------------------------------------------------





This Amendment has been executed and delivered as of the date first written
above.







The Company:




VALIDIAN CORPORATION







By:

/s/ Bruce Benn






Bruce Benn, Chief Executive Officer













Holder:







/s/ Jeff Lamberson






Name: Jeff Lamberson















